DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 and 15 have been amended and are hereby entered.
Claims 1-20 are pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive. 
The specification amendments have been entered. Therefore, this particular objection has been withdrawn due to the applicant's amendments.  
Amendments regarding to 112(b) interpretation have been entered. Therefore, this particular objection has been withdrawn due to the applicant's amendments. 
Regarding to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on page 13-16, in which independent claims set 1, 2 and 15 and its pending claims recite the abstract idea of a certain method of organizing human activity under the “Management of relationships or interactions between people” (Step 2A-Prong 1), and their additional elements that integrates the judicial exception into a practical application (Step 2A-Prong 2) due to the following additional features recited in the amended claims which are “reciting a technical solution to a technical problem”, as argued by the applicant:
detecting a change to the first profile associated with the first user that includes new text added to the first profile; 
applying a natural language processing model to the new text to derive a match criterion; 
in response to detecting the change, identifying a third user based on a match between an element of a profile associated with the third user and the match criterion derived from the first profile; 
modifying the pre-qualifying list to include the third user; and 
upon receiving an indication that the first user requests a connection with the third user, providing the first user and the third user a mutual messaging platform. 
However, the applicant’s arguments are not persuasive and the examiner respectfully disagrees. Firstly, the claimed invention is reciting an abstract idea, and even, if a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. Following the applicant’s arguments for Step 2A-Prong 1 analysis on pages 13-14: (1) the examiner believes that while considering the specific limitations, these are reciting an abstract idea and (2) these identified limitations do fall under the abstract idea of “Managing relationships or interactions between people” group (including social activities, teaching, and following rules or instructions). The applicant cites court cases such as Data Engine Technologies and Core Wireless and argues on pages 14-15 that the amended limitations “improve the technical process of identifying, and exposing to the user, relevant data in a computer system at least because they reduce complexity associated with identifying user profiles that contain particular elements. Rather than a user querying data repositories associated with a social match network, opening and closing individual user profiles, scrolling through profiles to determine if another user has any relevant experience or expertise, etc.…” and as the claims “enable a computer system to automatically identify and output suggested social matches after analysis by the system of changes to an electronic data record (e.g., the "first profile" recited in claims 1 and 2 or the "veteran profile" recited in claim 15).” and therefore the claimed process, “in entirely bypassing the need for user interactions with a data repository in order to expose relevant data to the user, is analogous to the inventions found to be patent-eligible in Data Engine Technologies and Core Wireless”. However, the examiner respectfully disagrees as it is not persuasive. Because in contrast and based on this case’s limitations, specifically, still fall in the abstract group previously mentioned, despite the cited court cases, and these new amended limitation steps can still be “applied” to a computer as it is merely used as a tool to perform the abstract idea of the mentorship network (MPEP 2106.05(f)) and the additional element of “a natural language processing model” is not functionally related to the claimed process other than a recitation to untended use or field of use (MPEP 2106.05(h)). In other words, these limitations steps are too broad and are reciting general, well-known functions that NLP technology can execute when parsing and detecting new text, while the computer automates the overall functions of automatically “match” and “recommend” to a user based on the change of the “element of a profile” based on “a match between an element of a profile associated with the third user and the match criterion derived from the first profile” to “modify the pre-qualifying list to include the third user” and permit the communication of the “first” and “third” users via the “a mutual messaging platform”. Thus, for Step 2A-Prong 1, the judicial exception or abstract idea of the mentorship network is not integrated into a practical application that can have additional elements individually or in combination (of a non-transitory computer readable storage medium; a processor; natural language processing model and a mutual messaging platform (claims 1 and 2); a social match network or mentorship network; GPS sensor (claims 1, 2 and 15) and a mobile device and a computer application (claim 15)), that can amount significantly more than the judicial exception itself and/or to the inventive concept, for it to be considered an improvement.
As for Step 2B from p. 15-16: The applicant argues, in a general sense that “the combination of steps recited in the claims amount to significantly more than just that, at least because they recite features that are ‘necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks’”.(cited from DDR Holdings, LLC v. Hotels.com L.P., 773 F.3d, slip op. at 20 (Fed. Cir. 2014))” and because claim 2’s (similarly for claims 1 and 15) newly recited features, which were previously mentioned, “by themselves and in combination with other features of the claims, set forth a specific process by which a processor surfaces recommended matches in a social match network based on natural language processing of updated electronic data records” enabling “a computer system to automatically identify and then present potential online social network matches to a user and avoid the need for the user to manually review profiles of other users.” However, the examiner respectfully disagrees, as it was mentioned before, the amended limitations and its additional elements found in claims 1, 2 and 15 are recited in a broad manner that is still further reciting the abstract idea of the mentorship network and for the same previously reasons indicated in Step 2A-Prong 1 do not render the claims eligible, as these limitation steps and additional elements are further specified to be sufficient to amount to significantly more than the judicial exception. For example, “in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology” as stated in MPEP 2106.05(a). Thus, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.

Regarding to the applicant's arguments of rejection under 35 USC § 103 for the independent claims set 1, 2 and 15 and their dependent claims 3-14 and 16-18 on pages 18 – 20: The applicant’s arguments regarding these amended limitation steps in the pending claims are considered moot, due to the new grounds of rejection. Please, refer to the Claim Rejections - 35 USC § 103 section for further details.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, independent claim 1 is being evaluated as the representation of the independent claims set 1 and 2, and independent claim 15 is also being addressed separately. Step 1: the claimed invention falls under statutory categories of a system and a process. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
receiving a first indication from a first user to join…, 
communicating…with the first user to identify a first location, the first location …; 
receiving a first information comprising first profile information…, the first information being sourced from the first user or a first third-party user profile…, 
receiving first match preferences from the first user, 
creating a first profile associated with the first user based on the first information, the first profile being an electronic data record storing the first profile information, and 
populating a first directory…; 
receiving a second indication from a second user to join…, 
communicating…with the second user to identify a second location…; 
receiving a second information …, the second information being sourced from the second user or a second third- party user profile…, 
creating a second profile associated with the second user based on the second information, the second profile being an electronic data record storing the second profile information, and 
populating a second directory with a second user identifier associated with the second user; 
displaying the second directory to the first user; 
generating a pre-qualifying list of second users, …; 
displaying the pre-qualifying list to the first user; 
upon receiving an indication that the first user selects the second user from the second directory and/or from the pre-qualifying list, and 
displaying at least a portion of the second profile information associated with the second user to the first user, 
upon receiving an indication that the first user requests a connection with the second user from the second directory and/or from the pre-qualifying list, 
notifying the second user from the directory and/or pre-qualifying list, and 
providing to the first user and the second user a mutual messaging platform…
receiving event information, and 
receiving one or more photos; 
populating an event directory with the received event information; 
displaying the event directory to the first user and/or the second user; 
populating a photo directory with the received one or more photos; and 
displaying the photo directory to the first user and/or the second user. 
detecting a change to the first profile associated with the first user that includes new text added to the first profile; 
applying a… to the new text to derive a match criterion; 
in response to detecting the change, identifying a third user based on a match between an element of a profile associated with the third user and the match criterion derived from the first profile; 
modifying the pre-qualifying list to include the third user; and 
upon receiving an indication that the first user requests a connection with the third user, providing the first user and the third user a...

As for independent claim 15, recites a method: 
receiving… an indication from a veteran to join a mentorship network; 
receiving information…; 
creating a veteran profile based on the received information; 
determining an access level of the veteran…; 
in the event that the veteran belongs to the first access level, restricting access to the veteran with a first set of access rights…; 
in the event that the veteran belongs to the second access level, restricting access to the veteran with a second set of access rights…; 
in the event that the veteran belongs to the third access level, restricting access to the veteran with a third set of access rights…, wherein… include at least one of the following to: 
view the veteran profile, 
share photos or contact information, 
participate in a mentorship program, 
view a first potential match generated based on mentorship preferences, 
accept or decline the first potential match, or 
send a first message to the first potential match; 
in the event that the veteran accepts the first potential match, notifying the first potential match.
detecting a change to the veteran profile that includes new text added to the veteran profile; 
processing the change to the veteran profile using a natural language processing model that is configured to derive a match criterion based on the new text: in response to detecting the change to the veteran profile, identifying a second potential match based on a correspondence between an element of a profile associated with the second potential match and the match criterion derived from the veteran profile: and 
upon receiving an indication that the veteran requests a connection with the potential match, modifying the access level of the veteran with respect to the functionality of the computer application.

These limitations, describe a system, a method and a non-transitory computer readable storage medium for matching mentors with mentees based on their attributes and interests while categorizing users’ information into different directories of access level to successfully recommend and automatically match them inside a mentorship network. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of managing relationships or interactions between people by providing a mentorship network or program that can facilitate interactions between likeminded people for any general or specific purpose and successfully construct communities deriving from those purposes. As disclosed in the specification, this invention provides a social networking system that enables a user to participate in a social network to form connections, meet new users, share media files and resources (e.g., pictures, videos, and documents), or create, view, and/or register to events. Also, the abstract idea disclosed in this invention can engage in commercial or legal interactions through general or specific purposes that might involve advertising, marketing or sales activities and by promoting business relationships between mentors and mentees. Thus, it represents a certain method of organizing human activities by facilitating a platform that can promote and manage mentor-mentee and member’s relationships.

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional element(s) of a non-transitory computer readable storage medium; a processor; natural language processing model and a mutual messaging platform (claims 1 and 2); a social match network or mentorship network; GPS sensor (claims 1, 2 and 15) and a mobile device and a computer application (claim 15)  individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f). In addition, the abstract idea is merely generally linking to the technology of data processing for commercial and/or professional purposes with content management systems through a social network platform and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

As for dependent claims 3 – 4, and 12, they recite the additional element(s) of a social networking website and trained machine learning model, respectively, in which are merely used as a tool to perform the abstract idea. Thus, these additional elements do not amounts more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(g)) and this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: For claims 1, 2 and 15, these claims recites the additional elements: non-transitory computer readable storage medium; a processor; natural language processing model and a mutual messaging platform (claims 1 and 2); a social match network or mentorship network; GPS sensor (claims 1, 2 and 15) and a mobile device and a computer application (claim 15)  and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional elements claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h) are being determined as being well-understood, routine, conventional activity in the field. The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.    

For dependent claims 3 - 14 and 16 - 20, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 3 – 6 and 10 – 11: further describes the abstract idea of the mentorship network and the information retrieval and sourcing from its users including third party user profile, location, their event information and photos.
Claims 6 – 9: further describes the abstract idea of the mentorship network and the information retrieval from its users regarding their work experience and a pre-qualifying list of similar users with similar work experiences.
Claims 12 – 13: further describes the abstract idea of the mentorship network and the pre-qualifying list of users to identify a match and recommend a purpose for that match.
Claims 14 and 16-20: further describes the abstract idea of the mentorship network and the authorization and access that a user can have towards the information shared in the platform.

Therefore, the additional elements previously mentioned above, is/are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kabdebon (U.S. Pub No. 20180300818 A1) in view of Zhao (U.S. Pub No. 20160320946 A1) in further view of Evnine (U.S. Pub No. 20170344553 A1) and Chapter 8: Location-Based Social Networks: Users (referred to as Zheng hereafter by the examiner). The examiner would like to note that from the independent claims set 1, 2 and 15, independent claim 1 is being used to represent this set. However, a minor distinction is found in claim 15, which was paired with dependent claim 14, in where the same limitation steps are being applied to a specific user, a veteran.  
Regarding claims 1 and 2: 
A social matchmaking system, comprising a processor and a non-transitory computer readable storage medium storing executable computer program instructions that, when executed by the processor, cause the processor to perform a method comprising: for one or more first users (claim 1)
A method for facilitating matchmaking, comprising: for one or more first users (claim 2)
This claim set is represented by claim 1
Kabdebon teaches:
receiving a first indication from a first user to join a social match network, (“For example, when members sign up to be mentees, the member may be provided at that time suggested mentor members that they may then request a mentorship relationship with.” ¶0024; Fig 2 (2010); Fig 4)
communicating, by the processor, with a first GPS sensor in a mobile device [associated with the first user to identify a first location, the first location including at least one of a first current location of the first user and a first previous location of the first user]; (“The machine 5000 may be a personal computer (PC), a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile telephone, a smart phone…” ¶0064; “Machine (e.g., computer system) 5000 may include a hardware processor 5002 (e.g., a central processing unit (CPU)…The machine 5000 may additionally include a storage device (e.g., drive unit) 5016, a signal generation device 5018 (e.g., a speaker), a network interface device 5020, and one or more sensors 5021, such as a global positioning system (GPS) sensor.” ¶0067; Fig 1 (1070); Fig 5 (5002 and 5021)) Examiner note: Also, refer to ¶0026, ¶0039 and ¶0041 for further details about “location proximity preferences”.
receiving a first information comprising first profile information that includes one or more first work experiences, the first information being sourced from the first user or a first third-party user profile on a social networking website, (“The data layer may include one or more data storage entities or databases such as profile database 1050 for storing profile data, including both member profile attributes as well as profile data for various organizations (e.g., companies, schools, etc.). Consistent with some embodiments, when a person initially registers to become a member of the social networking service, the person will be prompted to provide some personal information, such as…educational background (e.g., schools, majors, matriculation and/or graduation dates, etc.), employment history, skills, professional organizations, and so on. This information is stored, for example, in the profile database 1050…With some embodiments, the profile data may be processed (e.g., in the background or offline) to generate various derived profile data…With some embodiments, importing or otherwise accessing data from one or more externally hosted data sources may enhance profile data for both members and organizations.” ¶0050; Fig 1 (1050)) Examiner note: The first or second user or member may be an individual or an organization (See ¶0010). Also refer to ¶0072 and ¶0083.
receiving first match preferences from the first user, (“FIG. 2 shows a flowchart of a method 2000 for matching mentors and mentees according to some examples of the present disclosure. FIG. 2 may be performed for the mentor to select mentees or by the mentee to select mentors, or by both. At operation 2010 the system may receive preference selections from potential mentees and potential mentors. For example, users who wish to be a mentee or mentor may indicate one or more preferences through a GUI.” ¶0053; Fig 2 (2010)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the first match preferences has been interpreted as the “reference selections from potential mentees and potential mentors”.
creating a first profile associated with the first user based on the first information, the first profile being an electronic data record storing the first profile information, and (“The data layer may include one or more data storage entities or databases such as profile database 1050 for storing profile data, including both member profile attributes as well as profile data for various organizations (e.g., companies, schools, etc.).” ¶0050; Fig 1 (1050)) Examiner note: Also, refer to ¶0054 for mentee and mentor matches once logged in, ¶0072 and ¶0083 for the general details.
populating a first directory with a first user identifier associated with the first user; for one or more second users, receiving a second indication from a second user to join the social match network, (“At operation 2040, based upon the scores, a suggested set of mentors/mentees may be generated.” ¶0055; “At operation 2050 the system may present the suggested set to the member who may determine which of the other members presented in the suggested set they wish to connect in a mentorship relationship with.” ¶0058; Fig 2 (2040 and 2050)) Examiner note: Under BRI, a first profile has been interpreted as a “potential mentee” and the population of a first directory has been interpreted as the generation of “suggested set of mentees” presented to the member that requested to connect based on his/her preferences. Also refer to ¶0072 and ¶0083 for complete examples and ¶0049-51 to learn more about the associated identifiers.
communicating, by the processor, with a second GPS sensor in a mobile device associated with the second user to identify a second location, the second location including at least one of a second current location of the second user and a second previous location of the second user; (“Machine (e.g., computer system) 5000 may include a hardware processor 5002 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 5004 and a static memory 5006… The machine 5000 may additionally include a storage device (e.g., drive unit) 5016, a signal generation device 5018 (e.g., a speaker), a network interface device 5020, and one or more sensors 5021, such as a global positioning system (GPS) sensor, compass, accelerometer, or other sensor.” ¶0067; Fig 5 (5002 and 5021)) Examiner note: Under BRI, this limitation step is still performing the same function, regardless of using a second or a plurality of sensor(s) associated with a second or first of user(s), which is covered by this reference. Also, refer to ¶0026 regarding user location.
receiving a second information comprising second profile information that includes one or more second work experiences, the second information being sourced from the second user or a second third-party user profile on a social networking website, (“The data layer may include one or more data storage entities or databases such as profile database 1050 for storing profile data, including both member profile attributes as well as profile data for various organizations (e.g., companies, schools, etc.). Consistent with some embodiments, when a person initially registers to become a member of the social networking service, the person will be prompted to provide some personal information, such as…educational background (e.g., schools, majors, matriculation and/or graduation dates, etc.), employment history, skills, professional organizations, and so on. This information is stored, for example, in the profile database 1050…With some embodiments, the profile data may be processed (e.g., in the background or offline) to generate various derived profile data…With some embodiments, importing or otherwise accessing data from one or more externally hosted data sources may enhance profile data for both members and organizations.” ¶0050; Fig 1 (1050)) Examiner note: Under BRI, this limitation step is still performing the same function, regardless of using a second or a plurality of user(s) information. The first or second user or member may be an individual or an organization (See ¶0010). Also refer to ¶0072 and ¶0083.
creating a second profile associated with the second user based on the second information, the second profile being an electronic data record storing the second profile information, and (“After entering the preferences, the system attempts to match the member with a mentor or mentee (depending on whether they volunteered to be a mentor or mentee). At operation 2020 the system may create a candidate set of members. ... For potential mentors, the candidate set may be all members of the social networking service who have indicated they would like to be mentored.” ¶0054; Fig 1 (1050); Fig 2 (2020)) Examiner note: Under BRI, this limitation step is still performing the same function, regardless of using a second or first user(s) profile(s), which is covered by this reference. Moreover, a second profile has been interpreted as a “potential mentor” that already have been registered to be considered for mentor-mentee matching. For profile data storage details refer to ¶0050.
populating a second directory with a second user identifier associated with the second user; (“At operation 2040, based upon the scores, a suggested set of mentors/mentees may be generated.” ¶0055; Fig 2 (2040)) Examiner note: Under BRI, this limitation step is still performing the same function, regardless of using a second or first directory, which is covered by this reference. As for the population of a second directory, it has been interpreted as the generation of “suggested set of mentors” presented to the member that requested to connect based on his/her preferences. Also refer to ¶0072 and ¶0083 for complete examples and ¶0049-51 to learn more about the associated identifiers.
displaying the second directory to the first user; (“At operation 2050 the system may present the suggested set to the member who may determine which of the other members presented in the suggested set they wish to connect in a mentorship relationship with.” ¶0058; Fig 2 (2050)) Examiner note: Under BRI, this limitation step is still performing the same function, regardless of using a second or first directory, which is covered by this reference. Also refer to ¶0072 and ¶0083 for complete examples and ¶0050-51 to learn more about the associated identifiers.
generating a pre-qualifying list of second users, wherein the generation is based on the first location, first profile information and first match preferences of the first user, the second location and second profile information of the second user, and the one or more first work experiences and the one or more second work experiences having at least one substantially same work experience; (“At operation 2040, based upon the scores, a suggested set of mentors/mentees may be generated…One method of optimization may be to select the highest scoring members in the suggested set such that the constraints (e.g., (ai 0, ai 1) and (βj 0, βj 1)) are satisfied. Thus, for a particular mentee member, the highest ranking ai 1 mentors may be shown. If the mentee member only selects one of the presented mentors, then the next time the mentee is presented mentor recommendations, the mentee may be shown ai 1−1 of the highest ranking mentor recommendations (which may be re-run later in time to factor in new mentor candidates and changed preferences). Likewise, for a particular mentee member, the highest ranking βi 1 mentees may be shown. If the mentor member only selects one of the presented mentees, then the next time the mentor is presented mentee recommendations, the mentor may be shown βj 1−1 of the highest ranking mentee recommendations (which may be re-run later in time to factor in new mentee candidates and changed preferences).” ¶0056; Fig 2 (2040)) Examiner note: Under BRI, the user can include preferences based on location or “location proximity”, similar work experience or “the field of expertise”, etc. as stated in ¶0025-26. Also refer to ¶0053 for more details.
displaying the pre-qualifying list to the first user; (“At operation 2050 the system may present the suggested set to the member who may determine which of the other members presented in the suggested set they wish to connect in a mentorship relationship with.” ¶0058; Fig 2 (2050)) Examiner note: Please note that a “member” can be either referred as a mentor or a mentee for this reference.
upon receiving an indication that the first user selects the second user from the second directory and/or from the pre-qualifying list, (“the system may present the suggested set to the member who may determine which of the other members presented in the suggested set they wish to connect in a mentorship relationship with. At operation 2060 the system may receive one or more selections of the presented suggested set.” ¶0058; Fig 2 (2060))
displaying at least a portion of the second profile information associated with the second user to the first user, (“connection or link represents or otherwise corresponds to an information access privilege, such that a first member who has established a connection with a second member is, via the establishment of that connection, authorizing the second member to view or access certain non-publicly available portions of their profiles that may include communications they have authored.” ¶0011; Fig 3 (3010)) Examiner note: Under BRI, the at least portion of the second profile information has been interpreted as the “mentor’s profile page” and the second and first users would be the “mentor” and the “mentee”, respectively. The function of the second “profile page” with the second user being displayed to the first user, is later fully enabled, after a mentee acceptance, giving him/her access privileges to see mentor information, including the whole mentor’s “profile page”, as stated above and in ¶0058-59 and in ¶0077 for this reference. However, the mentee can preliminarily access a potential mentor profile page in a general way when is presented from the “suggested set of members”.
upon receiving an indication that the first user requests a connection with the second user from the second directory and/or from the pre-qualifying list, notifying the second user from the directory and/or pre-qualifying list, and (“At operation 2060 the system may receive one or more selections of the presented suggested set. At operation 2070 the selected members are contacted to determine if they consent to being a mentor/mentee to that person. At operation 2080 the response is received. If it is an acceptance, then at operation 2090 a connection between the mentor and mentee is stored in the social networking service as part of the social graph (e.g., an edge is added between the mentor and mentee in the social graph database 1060).” ¶0058; Fig 2 (2070)) Examiner note: Under BRI, the notifying step is being interpreted as the “members [being] contacted” for consent of both the mentee and mentors. Also, refer to ¶0072 and ¶0083.
providing to the first user and the second user a mutual messaging platform; for one or more first users and/or second users, (“In Example 4, the subject matter of any one or more of Examples 1-3 optionally include adding a social networking connection between the member and the selected member indicating the mentorship relationship; and enabling direct messaging between the member and the selected member responsive to adding the social networking connection, wherein the direct messaging would normally not be allowed for the member and the selected member absent the mentorship relationship.” ¶0075)
receiving one or more photos; (“FIG. 3 shows a diagram of an example GUI 3000 of a user profile page of a member. User information section 3010 may show the member's name, the number of people that have viewed the member's profile, the number of connections that the member has, and a picture of the member. Box 3015 may allow the member to post an article, photo, or other updates through a “post” user interface element.” ¶0062; Fig 3 (3015))
populating a photo directory with the received one or more photos; (“collecting data about communications between the member and the selected member and classifying the mentorship relationship as one of: a post match conversation and a relationship phase. In Example 17, the subject matter of any one or more of Examples 12-16 optionally include wherein the operations further comprise: accessing a plurality of content items; analyzing each of the plurality of content items to determine a set of the plurality of content items that is related to the set of preferences; and presenting a third GUI to the member, the third GUI presenting the set of the plurality of content items and comprising graphical user interface elements that allow the member to select and send ones of the set of the plurality of content items to the selected member.” ¶0087-88) Examiner note: Under BRI, photos are being interpreted as the “plurality of content items” in which can include photos as stated in ¶0011. Also, refer to ¶0051 for content items visibility and ¶0077, ¶0099 and ¶0110 recites the same example stated above.
and displaying the photo directory to the first user and/or the second user. (“Box 3040 shows content shared by others with this member, and the like.” ¶0062; Fig 3 (3040)) Examiner note: Under BRI, the function of presenting the “set of the plurality of content items” under a “relationship phase” has been interpreted as some type of shared feed between mentor and mentee, as stated in ¶0087-88 as additional reference for this limitation step.

Kabdebon does not explicitly teaches the following limitations addressed with Zhao, which are “receiving event information” to “populate” and “display” an “event directory” to the “first user and/or the second user”. Additionally, Kabdebon does not teach the functionality of using a “GPS sensor” to track and identify “current and previous positions” of a user inside a social network and neither teaches the newly introduced limitation steps by the applicant’s amendments, in where the “social matchmaking system detects” a change in “new text added” to a “first profile” to “apply” “natural language processing (NLP) model” to match a “third user” based on “criterion derived from the first profile”, that is included in a “modifying…pre-qualifying list” in which the “first user requests a connection” for the system to provide a “mutual messaging platform”, which all these limitation steps will be addressed in greater detail below. However, Zhao which is directed to a “method of identifying and communicating career path options for presentation to a member of a social networking system” (See abstract and ¶0002), firstly teaches the “event information” and an “event directory”:
receiving event information, and (“With some embodiments, the social network service may include one or more activity and/or event tracking modules, which generally detect various user-related activities and/or events, and then store information relating to those activities/events in the database with reference number 20.” ¶0028; Fig 1 (20)) Examiner note: Under BRI, the receiving of event information step is being interpreted as the function of “detect various user-related activities and/or events”. Also refer to ¶0034.
populating an event directory with the received event information; (“The application logic layer includes various application server modules 22, which, in conjunction with the user interface module(s) 14, generates various user interfaces (e.g., web pages) with data retrieved from various data sources in the data layer.” ¶029; Fig 1 (14 and 22)) Examiner note: Under BRI, the limitation step of populating an event directory is being interpreted as the function of the “application logic layer” do to generate “various user interfaces (e.g., web pages) with data retrieved from various data sources in the data layer”. Also, refer to ¶0030.
displaying the event directory to the first user and/or the second user; (“With some embodiments, members may be allowed to subscribe to receive information concerning companies other than the company with which they are employed. Here again, membership in a group, a subscription or following relationship with a company or group, as well as an employment relationship with a company, are all examples of the different types of relationships that may exist between different entities, as defined by the social graph and modelled with the social graph data of the database with reference number 18.” ¶0030) Examiner note: Under BRI, the display of the event directory is being interpreted as the presentation of the events regarding a specific member/group/company due to a “subscription or following relationship”. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Kabdebon with the function of recording, populating in a directory, and displaying event information, a mentor or mentee for following the right mentors or a mentee’s progress and constant contact, as taught by Zhao because it would be beneficial to provide the user with event information that can ultimately enhance their networking skills, while attending to meaningful events that will advance their career when invited or recommended by other users of authority and expertise on a specific area that the user is pursuing to improve and as Zhao generally expresses “members of the social network service may indicate an affiliation with a company at which they are employed, such that news and events pertaining to the company are automatically communicated to the members. With some embodiments, members may be allowed to subscribe to receive information concerning companies other than the company with which they are employed.” (Zhao; ¶0030).

Secondly, neither Kabdebon or Zhao explicitly teach the following limitation(s) directed to NLP detection of “new text added” to obtain a third user based on the “first user profile element” as “matching criterion” to include them in a “pre-qualifying list” for the “first user to request” its connection. Thus, Evnine which is a prior art that relates to “techniques for determining affinity and engagement coefficients that reflect a degree of connectedness, kinship, or similarity between two users in a network” (See abstract and ¶0002) teaches these newly introduced limitations:
detecting a change to the first profile associated with the first user that includes new text added to the first profile; (“targeting criteria may be used to identify users of the social network for various purposes. Targeting criteria used to identify and target users may include explicit, stated user interests on social-networking server 526 or explicit connections of a user to a node, object, entity, brand, or page on social networking server 526. In addition, or as an alternative, such targeting criteria may include implicit or inferred user interests or connections (which may include analyzing a user's history, demographic, social or other activities, friends' social or other activities, subscriptions, or any of the preceding of other users similar to the user (based, e.g., on shared interests, connections, or events)). Particular embodiments may utilize platform targeting, which may involve …light-weight connections (e.g., “check-ins”); connection lookalikes; fans; extracted keywords; EMU advertising; inferential advertising; coefficients, affinities, or other social-graph information; friends-of-friends connections…, social clusters or groups; products detected in images or other media; social- or open-graph edge types; geo-prediction; views of profile or pages; status updates or other user posts (analysis of which may involve natural-language processing or keyword extraction); events information; or collaborative filtering.” ¶0119; Fig 1A (140); Fig 5A (526); Fig 7 (710))
applying a natural language processing model to the new text to derive a match criterion; (“…such targeting criteria may include… extracted keywords… status updates or other user posts (analysis of which may involve natural-language processing or keyword extraction); events information;” ¶0119; Fig 1A (140); Fig 5A (526); Fig 7 (710)) 
in response to detecting the change, identifying a third user based on a match between an element of a profile associated with the third user and the match criterion derived from the first profile; (“At step 625, the contacts retrieved at step 620 may be correlated to existing users in the social graph. For example, information from the contacts list (e.g., a user's name, telephone number, email address, messenger handle, etc.) may be matched to information stored in a profile of the existing users.” ¶0128; Fig 6 (625)) 
modifying the pre-qualifying list to include the third user; and (“If a match is made, the existing user may be added to a list for further evaluation. At step 630, the next correlated contact may be selected as a selected contact (SC). For example, if an evaluation list was created at step 625, the next user in the list may be selected. At this step, an accumulator and a “number of contacts” counter may be initialized.” ¶0128-129; Fig 6 (625-630)) Examiner note: Under BRI, the modification of the pre-qualifying list has been interpreted as the “list [made by adding users] for further evaluation” which include “selected contact” users. 
upon receiving an indication that the first user requests a connection with the third user, providing the first user and the third user a mutual messaging platform. (“At step 740, a recommendation may be made based on the target user and the identified user. For example, the recommendation may be a recommendation that the target user contacts, messages, or otherwise communicates with the identified user. In another embodiment, the likes or dislikes of the target user may be analyzed in order to offer a promotion to the identified user. Processing may then proceed to step 745 and terminate.” ¶0143; Fig 1 (140 and 130); Fig 7 (740-745); Fig 9 (900)) Examiner note: Under BRI, the receipt step of the first user indication for requesting a connection with the third user has been interpreted as the “like or dislike of the target user” to connect with the “identified user”. Also, refer to ¶0159 – 177 to learn more regarding the “messaging service 900” comprised of “servers” which provide the chat and messaging in the network platform.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Kabdebon as modified by Zhao with the functions of detecting new text updated by a first user in their first profile, to use NLP to extract the metadata and derive a match criterion to identify a third user and their similar element profile as taught by Evnine. Thus, it would be obvious to do to uniformly collect the data and filter it based on the user’s preferences and system criteria to recommend other users that share significant similarity or affinity with the first user to create meaningful and strong relationships inside the mentor-mentee social network. Additionally, the ability of modifying and including this third user in a pre-qualifying list that the first user will indicate and confirm the connection to communicate via a mutual messaging platform, is also taught by Evnine which is considered to be obvious because having this pre-qualifying list for the first user to approve the third user, would be important to preserve the preferences and wishes of the users when approving communication in the messaging platform, while ensuring consented messages between users after their mutual approval. Finally, Evnine expresses in a general sense that “In a network that includes multiple users, such as a social network, it may be helpful to determine a degree of affinity or engagement between two or more of the users. Such information might be determined, for example, based on user interactions within the network. However, in some situations, such as when a new user joins a network, information about the user's interactions with other members of the network may be unavailable or extremely limited. Thus, it may be difficult to determine the new user's affinity or engagement with the other users of the network.” (Evnine; ¶0001).

Lastly, neither Kabdebon, Evnine or Zhao explicitly teach the functionality of using a “GPS sensor” to track and identify “current and previous positions” of a user inside a social network (Refer to page 16 of this office action, for the portion of the limitation shown in brackets “[…]”). However, this well-known technology practice in social networks, is taught by Zheng which introduces and defines “the meaning of location-based social network (LBSN) and discuss the research philosophy behind LBSNs from the perspective of users and locations under the circumstances of trajectory-centric LBSN” (See abstract). Thus, it teaches: 
first GPS sensor in a mobile device [associated with the first user to identify a first location, the first location including at least one of a first current location of the first user and a first previous location of the first user] (“In a location-based social network, people can not only track and share the location-related information of an individual via either mobile devices or desktop computers, but also leverage collaborative social knowledge learned from user generated and location-related content, such as GPS trajectories and geo-tagged photos. One example is determining this summer’s most popular restaurant by mining people’s geo-tagged comments. Another example could be identifying the most popular travel routes in a city based on a large number of users’ geo-tagged photos. Consequently, LBSNs enable many novel applications that change the way we live, such as physical location (or activity) recommendation systems…spatio-temporal data mining.” First paragraph, before 8.1.2 section, p. 245; “To carry out the above-mentioned research, it is first necessary to model the location history of an individual from raw sensor data, such as GPS readings.” First paragraph, 8.2.1 section, p.251; Fig. 8.2, p.252; Fig. 8.3, p. 253.) Examiner note: Under BRI, the “associated” step of using a “first GPS sensor” with “the first user to identify a first location, the first location including at least one of a first current location of the first user and a first previous location of the first user” has been interpreted as “GPS trajectories and geo-tagged photos” which include “live…physical location (or activity)” as stated above.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Kabdebon, as modified by Evnine and Zhao with the function of using a GPS to track positioning data on real-time to identify users in a social match network, as taught by Zheng because it would be “obvious to try” and have a more exact location of the users participating in the social network to be automatically detected by the “GPS sensor”, rather than asking them to change their location manually, every time they travel or move out from a state or country. Also, Zheng expresses that “The increasing availability of location-acquisition technology (for example GPS and Wi-Fi) empowers people to add a location dimension to existing online social networks in a variety of ways…Also, the location embedded into a social network can be a stand-alone instant location of an individual, like in a bar at 9pm, or a location history accumulated over a certain period, such as a GPS trajectory: “a cinema→a restaurant→a park→a bar.” (Zheng; Second Paragraph, 8.1.1 section, pp. 243-244) which in turn, would ensure a more real-time participation of other users to join in activities that their mentors are endorsing or inviting them to be part of.

Regarding claim 3: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claims 1 and 2.
Kabdebon further teaches:
wherein the first information is sourced from the first user or a first third-party user profile on a social networking website. (“This information may be stored, for example, in the profile database 1050, or another database (not shown). With some embodiments, the profile data may be processed (e.g., in the background or offline) to generate various derived profile data. For example, if a member has provided information about various job titles the member has held with the same company or different companies, and for how long, this information can be used to infer or derive a member profile attribute indicating the member's overall seniority level, or seniority level within a particular company. With some embodiments, importing or otherwise accessing data from one or more externally hosted data sources may enhance profile data for both members and organizations. For instance, with companies in particular, financial data may be imported from one or more external data sources, and made part of a company's profile.” ¶0050; Fig 1 (1050)) Examiner note: Also refer to ¶0052 to learn more about third-party information details.

Regarding claim 4: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claims 1 and 2.
Kabdebon further teaches:
wherein the second information is sourced from the second user or a second third-party user profile on a social networking website. (“This information may be stored, for example, in the profile database 1050, or another database (not shown). With some embodiments, the profile data may be processed (e.g., in the background or offline) to generate various derived profile data. For example, if a member has provided information about various job titles the member has held with the same company or different companies, and for how long, this information can be used to infer or derive a member profile attribute indicating the member's overall seniority level, or seniority level within a particular company. With some embodiments, importing or otherwise accessing data from one or more externally hosted data sources may enhance profile data for both members and organizations. For instance, with companies in particular, financial data may be imported from one or more external data sources, and made part of a company's profile.” ¶0050; Fig 1 (1050)) Examiner note: Under BRI, this limitation step is still performing the same function, regardless of a second or first of user(s). Also, refer to ¶0052 to learn more about third-party information details. 

Regarding claim 5: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claims 1 and 2.
Kabdebon further teaches:
wherein the first location includes a first current location of the first user, and the second location includes a second current location of the second user. (“A location proximity preference indicates that the user prefers to be recommended other members that are within a predetermined geographical proximity, which may be configured by the user, or may be predetermined by an administrator of the social networking service.” ¶0026; “Location Match—may be a component score and may be calculated based upon whether the potential mentor and potential mentee are geographically near each other.” ¶0029; Fig 2 (2030)) Examiner note: Also, refer to ¶0024 to learn more about proximity location preferences information details.

Regarding claim 6: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claims 1 and 2.
Kabdebon further teaches:
wherein the first location comprises a first previous location of the first user, and the second location comprises a second previous location of the second user. (“The distance is a geographical distance between them, calculated using a home or work location entered into their respective social networking service member profiles... Proximity match may be a component score and may be calculated based upon how close the potential mentor and potential mentee are (this factor may be used in addition to, or instead of the location match factor).” ¶0029; Fig 2 (2030)) Examiner note: Under BRI, a first or second user location is being interpreted as “how close the potential mentor and potential mentee” by “using a home or work location entered into their respective social networking service”. Also, refer to ¶0024 to learn more about proximity location preferences information details.

Regarding claim 7: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claims 1 and 2.
Kabdebon further teaches:
wherein the first profile information comprises one or more first work experiences, and the second profile information comprises one or more second work experiences. (“The data layer may include one or more data storage entities or databases such as profile database 1050 for storing profile data, including both member profile attributes as well as profile data for various organizations (e.g., companies, schools, etc.). Consistent with some embodiments, when a person initially registers to become a member of the social networking service, the person will be prompted to provide some personal information, such as…educational background (e.g., schools, majors, matriculation and/or graduation dates, etc.), employment history, skills, professional organizations, and so on. This information is stored, for example, in the profile database 1050…With some embodiments, the profile data may be processed (e.g., in the background or offline) to generate various derived profile data…With some embodiments, importing or otherwise accessing data from one or more externally hosted data sources may enhance profile data for both members and organizations.” ¶0050; Fig 1 (1050)) Examiner note: The first or second user or member may be an individual or an organization (See ¶0010). Also, refer to ¶0053 and ¶0063 to learn more about field of expertise preferences information details.

Regarding claim 8: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claim 7.
Kabdebon further teaches:
wherein the generation of the pre-qualifying list of second users is based on the one or more first work experiences and the one or more second work experiences. (“Field of expertise is a subject for which the member knows a lot about. The field of expertise preference may be chosen from a predetermined list and expresses a desire that matching members list the field of expertise as a field of expertise on their member profiles. As an example of the difference between industry and field of expertise, a member may work in the finance industry, but be a software developer. Thus, that member's industry is finance, but their field of expertise may be software development.” ¶0025; Fig 1 (1050); Fig 2 (2040-50)) Examiner note: Also, refer to ¶0027 and ¶0053 for more details about field of expertise preferences and scores.

Regarding claim 9: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claim 8.
Kabdebon further teaches:
wherein the generation of the pre-qualifying list of second user is based on the one or more first work experiences and the one or more second work experiences having at least one substantially same work experience (“Field of expertise is a subject for which the member knows a lot about. The field of expertise preference may be chosen from a predetermined list and expresses a desire that matching members list the field of expertise as a field of expertise on their member profiles. As an example of the difference between industry and field of expertise, a member may work in the finance industry, but be a software developer. Thus, that member's industry is finance, but their field of expertise may be software development.” ¶0025; Fig 1 (1050); Fig 2 (2040-50)) Examiner note: Under BRI, this limitation step is still performing the same function, regardless of a second or first of user(s). Also, refer to ¶0027 and ¶0053 for more details about field of expertise preferences and scores.

Regarding claims 10 and 11: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claims 1 and 2.
Kabdebon does not explicitly teaches the following limitation(s), however, Zhao teaches:
receiving event information [and photos] from the first user and/or the second user, (“With some embodiments, the social network service may include one or more activity and/or event tracking modules, which generally detect various user-related activities and/or events, and then store information relating to those activities/events in the database with reference number 20.” ¶0028; Fig 1 (20)) Examiner note: Under BRI, the receiving of event information step is being interpreted as the function of “detect various user-related activities and/or events”. Also refer to ¶0034.
populating an event [and photo] directory with the received event information, and (“The application logic layer includes various application server modules 22, which, in conjunction with the user interface module(s) 14, generates various user interfaces (e.g., web pages) with data retrieved from various data sources in the data layer.” ¶0117; Fig 1 (14 and 22)) Examiner note: Under BRI, the limitation step of populating an event directory is being interpreted as the function of the “application logic layer” do to generate “various user interfaces (e.g., web pages) with data retrieved from various data sources in the data layer”. Also refer to ¶0030.
displaying the event [and photo] directory to the first user and/or the second user. (“With some embodiments, members may be allowed to subscribe to receive information concerning companies other than the company with which they are employed. Here again, membership in a group, a subscription or following relationship with a company or group, as well as an employment relationship with a company, are all examples of the different types of relationships that may exist between different entities, as defined by the social graph and modelled with the social graph data of the database with reference number 18.”¶0030) Examiner note: Under BRI, the display of the event directory is being interpreted as the presentation of the events regarding a specific member/group/company due to a “subscription or following relationship”.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Kabdebon with the function of recording, populating in a directory, and displaying event and photo information of a mentor or mentee to follow the right mentors or a mentee’s progress and constant contact, as taught by Zhao because “For example, the member may know approximately where the member currently stands in a particular technical field or industry, but be unaware of how other members, who were situated similarly to the member in years past, advanced in their careers.” (Zhao; ¶0015).

Regarding claim 12: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claims 1 and 2.
Kabdebon further teaches:
wherein generating the pre-qualifying list of second users further comprises applying a trained machine learning model to at least one of the first profile associated with the first user or the second profile associated with the second user to identify a match between the first user and the second user. (“At operation 2030, the system may calculate the C(i,j) of each member in the candidate set. This may be calculated using a weighted summation utilizing the features discussed above. In other examples, machine learning algorithms such as logistic regression may be utilized. The system may utilize member profile data (including all the features previously discussed) of mentors and mentees labeled based upon how good a match (or how bad a match) the mentor/mentee combination is to train a model to use for future predictions.” ¶0055; Fig 1 (2020 - 2030))

Regarding claim 13: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claim 12.
Kabdebon further teaches:
further comprising recommending a purpose for the match between the first user and the second user based on at least one of the first profile associated with the first user or the second profile associated with the second user, wherein generating the pre-qualifying list of second users is further based on the recommended purpose. (“When members sign up to be matched with another member for the purpose of establishing a mentorship relationship, the system may ask them if they wish to be a mentor or mentee. The system may also collect a set of one or more preferences from them which are utilized in determining a set of matching mentors or mentees. For example, one or more of: a field of expertise preference, an industry preference, a mentorship topic, a network degree preference, a location proximity preference, and a colleague preference. After the preferences are collected, the system may determine a set of potential mentors or mentees and may present the set to the member.” ¶0024; Fig 2 (2020)) Examiner note: Also, refer to ¶0026 for more selections based on mentorship topics. 

Regarding claim 16: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claim 15.
Kabdebon further teaches:
wherein the first set of access rights, second set of access rights, and third set of access rights are different from each other. (“For example, the mentor/mentee relationship may correspond to certain information access privileges. For example, mentors, mentees, or both may access additional information on non-public areas of each other's profiles. In other examples, additional communication options may be allowed on the social networking service. For example, the members may be second degree connections and so may not be able to directly message each other. The establishment of a mentor/mentee relationship may not change the degree of connection (in some examples), but may open up the ability to directly communication with each other. In some examples, the mentor/mentee relationship creates a connection between the mentor/mentee such that the direct communication may be utilized.” ¶0059; Fig 2 (2090)) Examiner note: Under BRI, the access or rights are being interpreted as the “degree connection”, which is further defined as stages in ¶0061, for which have more than three set of access rights. 

Regarding claim 17: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claim 15.
Kabdebon further teaches:
wherein the first set of access rights and the second set of access rights includes participating in the mentorship program. (“The establishment of a mentor/mentee relationship may not change the degree of connection (in some examples), but may open up the ability to directly communication with each other.” ¶0059; Fig 1 (2090))

Regarding claim 20: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claim 15.
Kabdebon further teaches:
wherein the third set of access rights excludes participating in the mentorship program. (“In some examples, when determining candidate mentors for a mentee member, the system may treat one or more of the preferences as a filter to exclude members not meeting those preferences. For example, the system may require a field of expertise to match between the potential mentor and potential mentees. For example, when determining candidate mentors for a mentee, the system may exclude all potential mentors that do not have the desired expertise of the potential mentee.” ¶0054; “For example, the members may be second degree connections and so may not be able to directly message each other.” ¶0059 Fig 2 (2070 and 2090)) Examiner note: Under BRI, the access or rights are being interpreted as the “degree connection”, which is further defined as stages in ¶0061, for which have more than three set of access rights. The third set of access rights is being interpreted as the “second degree connections” in where they can’t connect with other mentors because they haven’t developed a mentorship relationship yet. 

Claims 14 – 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kabdebon (U.S. Pub No. 20180300818 A1) in view of Zhao (U.S. Pub No. 20160320946 A1) in further view of Evnine (U.S. Pub No. 20170344553 A1) and Chapter 8: Location-Based Social Networks: Users (referred to as Zheng hereafter by the examiner) and Mobile peer-mentoring: An approach to make veterans seek mental health-care support a normality (referred to as Rizia hereafter by the examiner). 
Regarding claims 14 and 15: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claims 1 and 2.
Kabdebon further teaches:
receiving, via a computer application, an indication from a [veteran] to join a mentorship network; (“and a social networking service may likewise be used for business networking purposes as well as or in place of social networking purposes. A connection may be formed using an invitation process in which one member “invites” a second member to form a link. The second member then has the option of accepting or declining the invitation.” ¶0010; Fig 1 (1040, 1050, 1060 and 1070)) Examiner note: Also, refer to ¶0047 for “social networking service application” details and ¶0024 for user “signup” or joining details.
receiving information including at least one of a location received from a GPS sensor, background information, and mentorship preferences; (“Machine (e.g., computer system) 5000 may include a hardware processor 5002 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 5004 and a static memory 5006… The machine 5000 may additionally include a storage device (e.g., drive unit) 5016, a signal generation device 5018 (e.g., a speaker), a network interface device 5020, and one or more sensors 5021, such as a global positioning system (GPS) sensor, compass, accelerometer, or other sensor.” ¶0067; Fig 5 (5002 and 5021)) Examiner note: Under BRI, this limitation step is still performing the same function, regardless of using a second or a plurality of sensor(s) associated with a second or first of user(s), which is covered by this reference. Also, refer to ¶0026 regarding user location.
creating a [veteran] profile based on the received information; (“Members may be individuals or organizations. Typically, members construct profiles, which may include personal information such as the member's name, contact information, employment information, photographs, personal messages, status information, multimedia, links to web-related content, blogs, and so on. In order to build or reflect the social networks or social relations among members, the social networking service allows members to identify, and establish links or connections with other members” ¶00010; Fig 1 (1050))
determining an access level of the [veteran] with respect to functionality of the computer application, wherein the access level includes a first access level, second access level, and/or third access level; (“For example, the mentor/mentee relationship may correspond to certain information access privileges. For example, mentors, mentees, or both may access additional information on non-public areas of each other's profiles. In other examples, additional communication options may be allowed on the social networking service. For example, the members may be second degree connections and so may not be able to directly message each other. The establishment of a mentor/mentee relationship may not change the degree of connection (in some examples), but may open up the ability to directly communication with each other. In some examples, the mentor/mentee relationship creates a connection between the mentor/mentee such that the direct communication may be utilized.” ¶0059; Fig 2 (2090)) Examiner note: Under BRI, the access or rights have been interpreted as the “degree connection”, which is further defined as “stages” in ¶0061, for which have more than three “set of access rights”. 
in the event that the [veteran] belongs to the first access level, restricting access to the [veteran] with a first set of access rights in the computer application; (“The establishment of a mentor/mentee relationship may not change the degree of connection (in some examples), but may open up the ability to directly communication with each other.” ¶0059; Fig 1 (2090))
in the event that the [veteran] belongs to the second access level, restricting access to the [veteran] with a second set of access rights in the computer application; (“In general, a connection or link represents or otherwise corresponds to an information access privilege, such that a first member who has established a connection with a second member is, via the establishment of that connection, authorizing the second member to view or access certain non-publicly available portions of their profiles that may include communications they have authored.” ¶0011; Fig 3 (3040)) Examiner note: Under BRI, the access rights that enable viewing a portion of a user or veteran, has been interpreted as authorizing the second member to view public available portions, which would be the opposite of what is stated above, meaning the other mode or access also is taught by this reference.
in the event that the [veteran] belongs to the third access level, restricting access to the [veteran] with a third set of access rights in the computer application, wherein the first set of access rights, second set of access rights and third set of access rights both include at least one of the following to: view the [veteran] profile, (“In general, a connection or link represents or otherwise corresponds to an information access privilege, such that a first member who has established a connection with a second member is, via the establishment of that connection, authorizing the second member to view or access certain non-publicly available portions of their profiles that may include communications they have authored.” ¶0011; Fig 3 (3040)) Examiner note: Under BRI, the access rights that enable viewing a portion of a user or veteran, has been interpreted as authorizing the second member to view public available portions, which would be the opposite of what is stated above, meaning the other mode or access also is taught by this reference.
share photos or contact information, (“Example communications may include blog posts, messages, “wall” postings, or the like. Of course, depending on the particular implementation of the business/social networking service, the nature and type of the information that may be shared, as well as the granularity with which the access privileges may be defined to protect certain types of data may vary.” ¶0011; Fig 1 (1050))
participate in a mentorship program, (“Disclosed in some examples are methods, systems, and machine-readable mediums for matching mentee members with mentor members. The member matching may utilize social networking service data and one or more preferences of both the potential mentees and potential mentors…Once accepted the system may create a mentorship relationship in the social networking service linking the mentor and mentee members. This relationship may be similar to a connection in that it may entitle the members additional privileges that members without this connection do not have.” ¶0014; Fig 1 (1060))
view a first potential match generated based on mentorship preferences, (“For example, after indicating an interest in being mentored (e.g., being a mentee), a member may be presented with a list of potential mentors that are selected, scored, and in some examples, ranked based upon the member's preferences, the potential mentors' preferences, and other compatibility factors. The member may then select one or more of these potential mentors.” ¶0014; Fig 2 (2050))
accept or decline the first potential match, or send a first message to the potential match; and (“Notifications are then sent to these selected mentors. The selected mentors may then accept or decline the mentorship relationship.” ¶0014; Fig 2 (2060))
in the event that the [veteran] accepts the first potential match, notifying the first potential match. (“The member may then select one or more of these potential mentors. Notifications are then sent to these selected mentors. The selected mentors may then accept or decline the mentorship relationship… Notifications are then sent to these selected mentees. The selected mentees may then accept or decline the mentorship relationship. In some examples, both the mentee and the mentor may have the opportunity to choose their counterparts in the relationship.” ¶0014-15; Fig 2 (2060))
upon receiving an indication that the [veteran] requests a connection with the potential match, modifying the access level of the [veteran] with respect to the functionality of the computer application. (“The member may then select one or more of these potential mentors. Notifications are then sent to these selected mentors. The selected mentors may then accept or decline the mentorship relationship. Once accepted the system may create a mentorship relationship in the social networking service linking the mentor and mentee members. This relationship may be similar to a connection in that it may entitle the members additional privileges that members without this connection do not have.” ¶0014; Fig 2 (2060)) 

Neither Kabdebon or Zhao explicitly teaches the following limitation(s), however, Evnine teaches:
detecting a change to the [veteran] profile that includes new text added to the [veteran] profile; (“targeting criteria may be used to identify users of the social network for various purposes. Targeting criteria used to identify and target users may include explicit, stated user interests on social-networking server 526 or explicit connections of a user to a node, object, entity, brand, or page on social networking server 526. In addition or as an alternative, such targeting criteria may include implicit or inferred user interests or connections (which may include analyzing a user's history, demographic, social or other activities, friends' social or other activities, subscriptions, or any of the preceding of other users similar to the user (based, e.g., on shared interests, connections, or events)). Particular embodiments may utilize platform targeting, which may involve …light-weight connections (e.g., “check-ins”); connection lookalikes; fans; extracted keywords; EMU advertising; inferential advertising; coefficients, affinities, or other social-graph information; friends-of-friends connections…, social clusters or groups; products detected in images or other media; social- or open-graph edge types; geo-prediction; views of profile or pages; status updates or other user posts (analysis of which may involve natural-language processing or keyword extraction); events information; or collaborative filtering.” ¶0119; Fig 1A (140); Fig 5A (526); Fig 7 (710))
processing the change to the [veteran] profile using a natural language processing model that is configured to derive a match criterion based on the new text: (“targeting criteria may be used to identify users of the social network for various purposes. Targeting criteria used to identify and target users may include explicit, stated user interests on social-networking server 526 or explicit connections of a user to a node, object, entity, brand, or page on social networking server 526.…such targeting criteria may include… extracted keywords… status updates or other user posts (analysis of which may involve natural-language processing or keyword extraction); events information;” ¶0119; Fig 1A (140); Fig 5A (526); Fig 7 (710)) 
in response to detecting the change to the [veteran] profile, identifying a second potential match based on a correspondence between an element of a profile associated with the second potential match and the match criterion derived from the [veteran] profile: and (“At step 625, the contacts retrieved at step 620 may be correlated to existing users in the social graph. For example, information from the contacts list (e.g., a user's name, telephone number, email address, messenger handle, etc.) may be matched to information stored in a profile of the existing users. If a match is made, the existing user may be added to a list for further evaluation. At step 630, the next correlated contact may be selected as a selected contact (SC). For example, if an evaluation list was created at step 625, the next user in the list may be selected. At this step, an accumulator and a “number of contacts” counter may be initialized.” ¶0128-129; “At step 740, a recommendation may be made based on the target user and the identified user. For example, the recommendation may be a recommendation that the target user contacts, messages, or otherwise communicates with the identified user. In another embodiment, the likes or dislikes of the target user may be analyzed in order to offer a promotion to the identified user. Processing may then proceed to step 745 and terminate.” ¶0143; Fig 1 (140 and 130); Fig 6 (625-630); Fig 7 (740-745); Fig 9 (900)) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Kabdebon and Zhao with the functions of detecting new text updated by a first user in their first profile, to use NLP to extract the metadata and derive a match criterion to identify a third user and their similar element profile as taught by Evnine. As it would be obvious to do to uniformly collect the data and filter it based on the user’s preferences and system criteria to recommend other users that share significant similarity or affinity with the first user to create meaningful and strong relationships inside the mentor-mentee social network and as Evnine expresses in a general sense that “In a network that includes multiple users, such as a social network, it may be helpful to determine a degree of affinity or engagement between two or more of the users. Such information might be determined, for example, based on user interactions within the network. However, in some situations, such as when a new user joins a network, information about the user's interactions with other members of the network may be unavailable or extremely limited. Thus, it may be difficult to determine the new user's affinity or engagement with the other users of the network.” (Evnine; ¶0001).

Neither Kabdebon, Zhao, Evnine or Zheng explicitly teach the previous limitation steps applied to one or more veterans (previously indicated with brackets “[…]”), however, Rizia teaches: 
for one or more veterans, (“iPeer and has its focus on helping veterans in the civilian reintegration process. This app helps veterans stay connected with other veterans within their geographic area. The veterans can continue with the position report and communication strategy with other team members in the same way they used to do when operating in dangerous combat environments [13]. iPeer is different from POS REP with its dedicated peer-mentor support and by tracking the civilian reintegration progress in real-time.” ¶3, Related Works section; See sections A-E for more details)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Kabdebon as modified by Zhao, Evnine and Zheng with the ability of performing the same limitation steps as claims 1 and 2, but instead apply it to a veterans, as taught by Rizia because it would be “obvious to try” to include niche groups such as veterans to focus on their needs when trying to re-establish themselves in the normal society, while counting with a support network that can help them navigate the new stresses and new daily activities that could trigger Post-traumatic stress disorder (PTSD) episodes or other psychological issues based on  their past military experiences and as Rizia recognizes that “Even though DH [Dryhootch, a community organization led by veterans] has been working on helping veterans with peer-mentor support through the re-entry phase, their process failed to meet the need of the younger veteran population on university and technical school-campus. This set of population has some specific needs, such as, first, they need the service hours to be available after normal business hours. Second, they are more comfortable with modern communication mediums, such as smartphone apps, computers, social media etc. The other identified needs for using technology-based services are described in the following two sub-sections.” (Rizia; ¶1, Identifying Needs section).

Regarding claim 18: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claim 15.
Kabdebon further teaches:
wherein the first set of access rights includes viewing at least a portion of the veteran profile of the [veteran] belonging to the second access level. (“In general, a connection or link represents or otherwise corresponds to an information access privilege, such that a first member who has established a connection with a second member is, via the establishment of that connection, authorizing the second member to view or access certain non-publicly available portions of their profiles that may include communications they have authored.” ¶0011; Fig 3 (3040)) Examiner note: Under BRI, the access rights that enable viewing a portion of a user or veteran, has been interpreted as authorizing the second member to view public available portions, which would be the opposite of what is stated above, meaning the other mode or access also is taught by this reference. 

Neither Kabdebon, Zhao, Evnine or Zheng explicitly teach the previous limitation(s) with one or more veterans (previously indicated with brackets “[…]”), however, Rizia teaches: “iPeer and has its focus on helping veterans in the civilian reintegration process. This app helps veterans stay connected with other veterans within their geographic area. The veterans can continue with the position report and communication strategy with other team members in the same way they used to do when operating in dangerous combat environments [13]. iPeer is different from POS REP with its dedicated peer-mentor support and by tracking the civilian reintegration progress in real-time.” ¶3, Related Works section; See sections A-E for more details

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Kabdebon as modified by Zhao, Evnine and Zheng with the ability of including veterans to the performing functional steps disclosed, as taught by Rizia because it would be “obvious to try” to include niche groups such as veterans to focus on their needs when trying to re-establish themselves in the normal society, while counting with a support network that can help them navigate the new stresses and new daily activities that could trigger Post-traumatic stress disorder (PTSD) episodes or other psychological issues based on  their past military experiences and as Rizia recognizes that “Even though DH [Dryhootch, a community organization led by veterans] has been working on helping veterans with peer-mentor support through the re-entry phase, their process failed to meet the need of the younger veteran population on university and technical school-campus. This set of population has some specific needs, such as, first, they need the service hours to be available after normal business hours. Second, they are more comfortable with modern communication mediums, such as smartphone apps, computers, social media etc. The other identified needs for using technology-based services are described in the following two sub-sections.” (Rizia; ¶1, Identifying Needs section).

Regarding claim 19: 
The combination of Kabdebon, Zhao, Evnine and Zheng, as shown in the rejection above, discloses the limitations of claim 15.
Kabdebon further teaches:
wherein the second set of access rights includes viewing at least a portion of the user profile of the [veteran] belonging to the first access level. (“In general, a connection or link represents or otherwise corresponds to an information access privilege, such that a first member who has established a connection with a second member is, via the establishment of that connection, authorizing the second member to view or access certain non-publicly available portions of their profiles that may include communications they have authored.” ¶0011; Fig 3 (3040)) Examiner note: Under BRI, the access rights that enable viewing a portion of a user, member or veteran, has been interpreted as authorizing the second member to view public available portions, which would be the opposite of what is stated above, meaning the other mode or access also is taught by this reference. Also, a “member” can either be a first or second user

Neither Kabdebon, Zhao, Evnine or Zheng explicitly teach the previous limitation(s) with one or more veterans (previously indicated with brackets “[…]”), however, Rizia teaches: “iPeer and has its focus on helping veterans in the civilian reintegration process. This app helps veterans stay connected with other veterans within their geographic area. The veterans can continue with the position report and communication strategy with other team members in the same way they used to do when operating in dangerous combat environments [13]. iPeer is different from POS REP with its dedicated peer-mentor support and by tracking the civilian reintegration progress in real-time.” ¶3, Related Works section; See sections A-E for more details

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Kabdebon as modified by Zhao, Evnine and Zheng with the ability of including veterans to the performing functional steps disclosed, as taught by Rizia because it would be “obvious to try” to include niche groups such as veterans to focus on their needs when trying to re-establish themselves in the normal society, while counting with a support network that can help them navigate the new stresses and new daily activities that could trigger Post-traumatic stress disorder (PTSD) episodes or other psychological issues based on  their past military experiences and as Rizia recognizes that “Even though DH [Dryhootch, a community organization led by veterans] has been working on helping veterans with peer-mentor support through the re-entry phase, their process failed to meet the need of the younger veteran population on university and technical school-campus. This set of population has some specific needs, such as, first, they need the service hours to be available after normal business hours. Second, they are more comfortable with modern communication mediums, such as smartphone apps, computers, social media etc. The other identified needs for using technology-based services are described in the following two sub-sections.” (Rizia; ¶1, Identifying Needs section).

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu (U.S. Pub No. 20150294595 A1) is pertinent because it “relates generally to the field of digital health, and more specifically to a new and useful method for providing real-time health-related advice in the field of digital health” and include veterans as users as well. 
Walker (U.S. Pub No. 20190325531 A1) is pertinent because it is “relate[d] to matching and recommendation systems. More specifically, the disclosed embodiments relate to techniques for performing location-based candidate generation in matching systems”.
Fox (U.S. Pub No. 20060031087 A1) is pertinent because it is about “A computer-implemented method for bi-directionally matching a protégé and a mentor among participants in an online environment includes registering the protégé so that he or she can be uniquely identified within the online environment.”
Degeratu (U.S. Pub No. 20080313000 A1) is pertinent because it “relates to the field of human-resources management. More specifically, the invention relates a system and method for managing human resources with matching and mentoring services that operate on tag analytics, and implement skill gap analysis and remediation of the human resources based on the tag analytics.”
Diehl (U.S. Pub No. 20100094679 A1) is pertinent because it is “systems and computer readable medium for establishing a relationship between a mentor and a protégé in a workplace. The relationship is established after executing a query of a database to find matches between attributes of a requesting prospective protégé and attributes of a number of candidate mentors, where the database stores attributes of each candidate mentor.”
Social Soldiers: 4 Social Media Sites for Military Members (referred as Essner) is pertinent because it is related to “A number of sites have launched in recent years geared toward helping connect those who've served with things such as employment resources, mental health services and fellow veterans.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687